Title: To George Washington from Jean-Baptiste Donatien de Vimeur, comte de Rochambeau, 17 July 1781
From: Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de
To: Washington, George


                  
                      17 July 1781
                  
                  I Send to your Excellency the order from the Commander of the artillery, to have fifteen thousand sand bags delivered at Providence, on your Excellency’s Command.  it is the half of what we have, and we’ll Share them together, as we Will the Champaign, of which I send to your Excellency a Basket, just arrived.
                  
               